          Case 1:21-cr-00532-LAK Document 18 Filed 09/16/21 Page 1 of 1
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007

                                                        September 16, 2021

BY ECF
The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ofer Abarbanel, 21 Cr. 532 (LAK)

Dear Judge Kaplan:

       The Government respectfully writes regarding the exclusion of time under the Speedy Trial
Act, 18 U.S.C. § 3161, in the above-referenced case. On or about August 23, 2021 defendant Ofer
Abarbanel was indicted and the case was assigned to Your Honor. On August 27, 2021 Calvin
Scholar, Esq., who then represented the defendant, requested a substitution of counsel, with the
defendant’s consent, due to Mr. Scholar’s trial schedule. The Court granted the request, and on
August 30, 2021, Natali Todd, Esq., was appointed pursuant to the Criminal Justice Act.

        The defendant, though counsel, then requested that his arraignment proceed by
videoconference. An arraignment via videoconference has been scheduled for 3:30 p.m. on
September 23, 2021. The Government respectfully requests that time be excluded under the
Speedy Trial Act, 18 U.S.C. § 3161, from August 23, 2021 through September 23, 2021. The
exclusion of time is in the interest of justice, as it allows the Court and the parties to schedule an
arraignment, for the Government to make an initial discovery production, and for counsel to
coordinate the receipt of hard drives for the production of further discovery. Ms. Todd does not
object to the exclusion of time.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:       /s/
                                                     Allison Nichols
                                                     Assistant United States Attorney
                                                     Southern District of New York
                                                     Tel: (212) 637-2366


Cc:    Natali Todd, Esq., Counsel to Ofer Aberbanel (by ECF)
